Citation Nr: 1007794	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's left zygomatic fracture residuals 
with left fifth cranial nerve traumatic neuropathy involving 
the 1st and 2nd divisions and recurrent headaches for the 
period prior to August 4, 2006.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's left zygomatic fracture residuals 
with left fifth cranial nerve traumatic neuropathy involving 
the 1st and 2nd divisions for the period on and after August 
4, 2006.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's chronic recurrent headaches for the 
period on and after August 4, 2006.  

4.  Entitlement to a compensable disability evaluation for 
the Veteran's right ankle fracture residuals for the period 
prior to December 13, 2006.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's right ankle fracture residuals for 
the period on and after December 13, 2006.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to May 1986 
and from December 1990 to May 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decisions of 
the Jackson, Mississippi, Regional Office which, in pertinent 
part, denied increased disability evaluations for both the 
Veteran's "right" zygomatic fracture residuals with left 
fifth cranial nerve traumatic neuropathy involving the 1st 
and 2nd divisions and recurrent headaches and his right ankle 
fracture residuals.  In April 2005, the RO denied a total 
rating for compensation purposes based on individual 
unemployability.  In October 2006, the RO recharacterized the 
Veteran's "right" zygomatic fracture residuals as "right" 
zygomatic fracture residuals with left fifth cranial nerve 
traumatic neuropathy involving the 1st and 2nd divisions 
evaluated as 10 percent disabling; granted a separate 10 
percent evaluation for the Veteran's recurrent headaches; and 
effectuated the awards as of August 4, 2006.  In May 2007, 
the Columbia, South Carolina, Regional Office granted a 10 
percent evaluation for the Veteran's right ankle fracture 
residuals and effectuated the award as of December 13, 2006.  

In January 2008, the Board, in pertinent part, remanded the 
Veteran's claims of entitlement to "an increased evaluation 
for residuals of fracture of the "right" zygoma with 
traumatic neuropathy involving the 1st and 2nd divisions of 
the 5th nerve on left and recurrent headaches, currently 
evaluated as 10 percent disabling;" "an increased 
(compensable) evaluation for residuals of right ankle 
fracture;" and a total rating for compensation purposes 
based on individual unemployability to the Nashville, 
Tennessee, Regional Office (RO) for additional action.  

The Board notes that the Veteran's service treatment records 
reflect that he sustained inservice left zygomatic fractures 
and was granted service connection for left zygomatic 
fracture residuals.  In June 1995, the VA erroneously 
recharacterized the Veteran's zygomatic fracture residuals as 
being on the right side.  This action was the result of an 
apparent typographic error.  There is no allegation that the 
Veteran has both left and right zygomatic fracture residuals.  
Therefore, the Board has reframed the issues on appeal to 
reflect the appropriate service-connected disability.  

The Veteran has submitted a claim of entitlement to special 
monthly compensation.  It appears that the RO has not had an 
opportunity to act upon the claim.  Therefore, the issue is 
referred to the RO for appropriate action.  


REMAND

In reviewing the Board's January 2008 Remand, it is apparent 
that the complete record was not before the Board.  It 
erroneously framed the issues and its Remand instructions 
without knowledge of the October 2006 and May 2007 rating 
actions.  The Veterans Claims Assistance Act of 2000 (VCAA) 
notice and the August 2009 supplemental statement of the case 
(SSOC) subsequently issued to the Veteran failed to properly 
inform of the issues and clearly prejudiced him.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009) are fully met.  

2.  Then readjudicate the Veteran's 
entitlement to an evaluation in excess of 
10 percent for his left zygomatic 
fracture residuals with left fifth 
cranial nerve traumatic neuropathy 
involving the 1st and 2nd divisions and 
recurrent headaches for the period prior 
to August 4, 2006; an evaluation in 
excess of 10 percent for the his left 
zygomatic fracture residuals with left 
fifth cranial nerve traumatic neuropathy 
involving the 1st and 2nd divisions for 
the period on and after August 4, 2006; 
an evaluation in excess of 10 percent for 
his chronic recurrent headaches for the 
period on and after August 4, 2006; a 
compensable evaluation for his right 
ankle fracture residuals for the period 
prior to December 13, 2006; an evaluation 
in excess of 10 percent for his right 
ankle fracture residuals for the period 
on and after December 13, 2006; and a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC. The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the VA.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


